HonorableD. C. Grew
State HighwayEngineer
Texas HighwayDepartment
Austin, Texas

Dear Mr. Greerr                   OpinionNo. O-5329
                                  Res DeparhnentalAppropriationBill of
                                      1943. From what fund shall legisla-
                                      tive appropriationfor the Texas
                                      DefenseGuard Workmen’s Compensation
                                      be paid? Appropriationfor adminis-
                                      trationof Certificateof Title Act.

      Your letter of July 19, 1943, suhnitethe followingquestionsfor the
opinionof this departmentn

1. Out of what fund is the appropriationfor administering Workmen'sCorn-
pensationAct for the Texas DeEense Guard to be paid, underthe provisions
of SenateBill No. 332, Acts RegularSession,48th Legislature?
                             P
2. How much money has been appropriatedby such Bill for the administra-
tion~of the Certificateof Title Division?

First Questionr
The rider involvedreads as follows:

"There is hereby appropriatedfor each year of the Bienniumbeginning
September1, 1943, and endingAugust 31, 1945, the sum of Fifty Thousand
($50,000)Dollarsfor the uses and purposesof; and carryingcut the prc-
-&sions of.SenataBill Ms. 135, Acts of the RegularSessionof the 48th
Legislatureno salariesshall be paid from this appropriation.This ap-
prooriation,however,is contingentupon such Bill becominga.law, and
should such Bill not Broome61law this appropriationshall be of no force
or effect,and no part thereofshall be expended."

       Senate Bill No. 135 has alreadybecome a law. The difficulty in de-
terminingfrom what fund the moneys appropriatedshallccmewises from that
part of the Highwayappropriationsectionof the Departmental14ppropriation
bet which reads as follows:

"All revenues, fees, and grantsin aid receivedfor creditto the State
HighwayFund duringthe bienniumbeginningSeptember1, 1943, together
with the balanceof such funds on hand at the beginningof each year of
HonorableD.C. Greer, page 2 (O-5329)



the biennium,are herebyappropriatedfor the paymentof the specific
appropriation hereinmade for the &ate HighnayDepartmentand the Depar-c-
ment of Public Safety,and for the establishmentof a eysGf    State
Highmaysand the planning,construction,end ma~intenance thereofas oon-
templatedand set forth in Chapter1, Title 116, and Chapter186, General
Lawa of the RegularSessionof the Thirty-ninthLegislature,and amendments
thereto."

           Wa believethat the appropriation  for carryingout the provisions
of Senate Rill No. 135 till come from the GeneralFund and not from the State
HighwayFund for the followingreasonsr

           The Aot does not say that all appropriations to the State Sighway
Departmentshall come cut of the State Highwayfind. but thatsuchfund is ap-
propriated"for the paymentof specificappropriations    heroinmade." we    -
believethat the tear aspeoif'io appropriations" refers only to the 164 item-
ized appropriations for different-empioyees and for operatingexpensesset out
in detail in the first part of the HighwayDepar+zaent sectionof the Act. If
it were applicableto all appropriations,  includingthe riders,therewould
have been no ocoasionfor the Legislatureto have insertedtheword "specific."
Such word would have been super'fluous.

           Tfeare stsengthenedin this interpretation by the fact that there
are appendedto the 164 itemizedexpendituressix riders callingfor appropria-
tions for variouspurposesand every one of these exaeptthe rider in questicn
specifiesfrom d-mt fund the appropriationshall mme. Four of these set cut
that the appropriations are from the State Righvspy
                                                  Fond;the fifth specifies
that it is from the GeneralRevenueFund. If it had been intendedthat all
appropriations to the State RighwpyDepartmentwareto ccma cut of the Strte
HighwayFund, the use of thesna "specificappropriations"   and the specifioa-
tion in four separateridersthat the appropriations  were out of the State
EighwayFund would have been mere surplusage. Under the rule that a statute
will be construedto give effeotto all of its parts,we do not feel justified
in adoptingsuch a construction.

           The purposeof SenateBill 135, which is to provideworkmen'sccmpen-
smtionfor tho DefenseGuard, is SC remote from any duty pertainingto highways
thatwe do not feel justifiedin readinginto the Appropriation  Act an intention
to put the ontire expenseof administering this aid to the DefenseGuard upon
the State RtghwayFund. J&thoughthe Guard on oocaaionof violencefrom within
or wJthout,theState would defendthe State Highways,yet such defensewould ba
no differentfrom what it would render to all pncpertywithin the State, public
or private.
           SenateBill 135, itself, carriedan appropriationof $15,000from
the GeneralRavenueFund to effectuatethe Act until August 31, 1943. The fact
that the Legislaturein creatingworkmen'soonpenaationfor the Defenseruard
and in makin& t!,einitialappropriationdid not providethat it shouldcome
from the Stats iiighxnyFund is evidence,in the absenoeof languagetothe con-
trary, in the DepartmentalAppropriationBill that the funds thee&n appropriated
mere to come cut of the GeneralFund.
HonorableD.C. Greer, Page 3 (O-5329)




          Section1 of the DepartmentalAppropriationEl1 in its opening
sentenceprovidesthat appropriationsthereinmade are to come out of the
GeneralRevenueFund unless otherwisespecified. Said sentencereads as
follows:

"Section1. That the severalsums of money herein specifiedor 80 much
thereofas may be necessary,are hereby appropriatedout of the moneys in'
the State Treasury,not otherwiseappropriatedin the General RevenueFund
or SpatialFunds as may be shown,for the supportand maintanceof the
severaldepartmentsand agenciesof the State Government,for the M-year
periodbeginningSeptember1, 1943, and ending August 31, 1945."

SecondQuestion:
         The ridersappendedto the appropriation   for the State Highway
Department,made by Senate Bill No. 332, includethe following:

"All revenues,fees, and grants in aid receivedfor credittothe State High-
say Fund during the biennimnbeginningSeptember1, 1943, togetherwith the
balanceof such funds on hand at the beginningof each year of the biennium,
are herebyappropriatedfor the paymentof the specificappropriations   here-
in made for the State HighwayDepartmentand the Departmentof Public Safety,
and for the establislnnent
                         of a systemof State highwaysend ths planning,
construction, and maintenancethereofas oontemplatedand set forth in Chap-
ter 1, Title 116 and Chapter166, GeneralLaws of the R gular Sessionof the
Thirty-ninthLegislature,and amendmentstheretoo Fro&dad, however,that
an amount not to exceedOne HundredSeventy-five Thousand ($175,000.00)
Dollarsis hereby appropriatedfor the Certificateof Title Division.

  "Thereis herebyappropriatedunder end by virtue of House Bill No. 205,
Acts of the RegularSessionof the Forty-seventh  Legislature,sufficient
highwayfunds to carry out the terms and provisionsof said Act, and the
State HighwayDepartmentis hereby expresslyauthorizedto employ a suffi-
cient nlrmberof emplo~fies
                         necessaryto carry out the terms and provisions
of said Act, but in no event shall salariesbe paid in excess of the amount
paid for the same or similarpositionsin any departmentof the State Govern-
ment.e

           B the provisionsof Section57 of the Certificateof Title Act,
twenty-ffveT25$1 cents of each fifty (50$) cents collectedfrom an appli-
cant for a CertificateofTitle, or re-issuancethereof,isto be foraardedto
theHighway Ds$artmentfor depositto the State HighwayFund, and from such
fees.the Department,under the provisionsof said Section,is entitledto
use sufficientmoney to pay all expensesneoessaryto efficientlyadminister
and performthe dutiesrequiredby the Certificateof Title Law.

           The effect of this Sectionis to requirethe establishment
                                                                  of a
specialaccountwithin the State HighwayFund. The fees providedare depos-
ited to the creditof this speoialaccountwithin the HighwayFund, and are
dedicatedto the paymentof the expensesnecessaryto efficientlyadminister
HonorableD. C. Greer, Page 4 (O-5329)



the Certifioatsof Title Law.

           The State Highwayfind properis a specialfund within the State
treasurywhich derivesits revenuesfrommotor vehicle registrationfees and
gasolinetaxes, and is by law set aside specificallyfor the oonstruoticn
and maintenanoaof a system of Stats highways. Vernon'sRevisadCivil Stat-
utes, Article 6674,Article 6674q-5,Article 6694. The #l75,000.00appropri-
ation is phrasedin terms of its proviso. A provisois oonstivedin oonnec-
tion with the sectionor alausewith which it forms a part, Its office or
fun6ticnis to limit or restrictthe meaning of that which has gone before.
It is to be given effect,if possibla,accordingto the clearmeaning of the
languageused. TidewaterOil Co. v0 Sean, (Civ,Apps.) 148 S.W. (2) 184.

           The sectionof the rider to which the $lT5,000~JCappropriation
is appendedappropriatesall mvenues, fees and grantsin aid receivedfor
creditto the State HighwayFund, togetherwith the balanceon hand in the
fund, to purposeswhioh do not inoludethe expenditureof suoh moncym for
the operationof the Certificateof Title Act.   The lsnguageof the #175,000.00
appropriation beginswith the words "Provided,however,. . ." indioating
clearlythe legislativeintent to imposea limitationor restrictionupon that
which it had dons in the sentencepreceding. The provisois tc be oonstrued
as limitingthe authoritypreviouslyoonferredby the apFopriation of the
whole HighwayPund, by providingthat #175,000.00of such fund shouldbe de-
voted to purposesnot includedin the appropriation made by the first sentence,
to-wit,to the administration of the Certifioateof Title Act*
           The first sentenceof this paragraphof the rider can have the legal
effectof appropriating only that part of the HighwayFurd which is not dedicat-
ed by law to purposesother than the purposesfor which the appropriation there-
in made, for the reasonthat the terms of existinglaw may not be changedby an
appropriationbill. State V~ Steele,57 Tex. 203; Lindenv. Pinley,92 Tax.
454; Conleyv. Daughtersof the Republio,151 S. Ir.883; Opinionsof the Attorney
General,1916-18,p. 119) 1928-30,p. 209, Letter Book 60, p0 24; 1934-46,p. 46;
OpinionNO. O-2573. The appropriation  in the first sentenaecan not be made out
of that part of the HighwayPund which is composedof fees depositedtherein,
under the terms of Section67 of the Certificateof Title Act, for such fees ly
such Section,though depositedin the HighwayFund,arc dedicatedby that Sec-
tion to the paymentof expensesof administration  of the Certificateof Title Act.

           Porthe same reason,though the Legislatureby the provisoindicated
clearlyan intentto subjectthe entire HighwayFund to the paymentof the
#l76,000.00appropriatedto the Cerbifioateof  Title Division,since that portion
of~thefund not composedof fees colleotedunder Section57 of the Certificateof
TitleAct oan not by the appropriation bill bs devotedto the purposeof adminis-
tering the Csrtifioateof Title law, the provisois valid only to appropriatethe
#175,000.00from that part of the Hi~hvayFund composedof fees collectedunder
Sectuon57 of the Certificateof Title Act.

          The resultis that we have two appropriationsfor the Certificateof
Title DivisionPrQn Certificateof Title fees in the HighmayFunds
Hon. D. C. Greer, Page 5 (O-532.9)



1. The provisolimitingthe appropriation
                                      to $175,000,00.

2. The paragraphfollowingthe proviso,which authorizesexpenditureof suf-
ficientCertifioateof Title fees out of the HighwayFund to administerthe
Aot.
           Since there is a direot conflictbetweenthese two provisions,
which can not be resolvedby the applioationof any other rule of statutory
construction, we must apply the rule that in case of conflictbetweenpro-
visions of the same enactment,the provisionlast in point of positionin
the Act controls,on the theorythat it is the latestexpressionof the leg-
islativewill. Stevensv, State,159 S.W. 505. ?Ws the provisois super-
seded by the paragraphsucceedingit.

           It has been suggestedthat the fonflictis to be resolvedby re-
gardingthe,provisoas an appropriation  from the GeneralFund. To this we
can not agree. It is not the provinceof constructionto vsry the meaning of
unambiguouslanguagein order to avoid conflictbetweenportionsof the law.
This is legislation-- not interpretation.

           Duringthe presentfiscalbienniumthe Legislaturehas appropriated
for the administration of the Certificateof Title law all fees collectedand
depositedunder Section57 thereof. Duringthe fisoalyear 1941-1942,such
receiptsamountto $342,181.75;the expendituresfor the same period,$185,765.15,
Down through July 1, 1943, the reaeiptsfor the fiscalyear 1942-1943were
h53.617.75; the expenditures,  #87,544.47. The balancecurrentlyon hand in the
Certificateof Title fee accountis approximately   $270,000.00. It is a matter
of commonknowledgethat the heaviestburdeninvolvedin the administration      of
the Certificateof Title law -- the originalregistrationof titleson all nuto-
mobiles in this State -- has bean practicallydischarged,  andthat the wrk is now
settlingdown to that involvedin the routinetransferof titles, Since the
burden of work in the administration of the Act will be much less than that
involvedin the first years followingits enactment,it is unreasonableto im-
pute to the Legislaturean intent to appropriate$175,000e00in additionto all
fees collectedand depositedunder Section57 of the Act.

          J"&ansmr your first questionthat the $50,000.00appropriatedfor
administeringSenate Bill No* 135, Acts of the 48th Legislature,RegularSession,
is an appropriation
                  from the GeneralRevenueFund.

           We answeryour secondquestionthat there is appropriatedby Senate
Bill 332, for the ensuing'biennia,for the administration of the Certificateof
Title Act all fees collectedunder Section57 thesof,that this is the only appro-
priationmade for the administration of the Certificateof Title Law.

APPROVEDAUG 5, 1943                                 Very truly yours
~~~~~Is~~~S
                                               ATTORNEYGENh'RAL
                                                              OFT-
4TTORNEYGENERAL
RW-MR$egw                                       By /s/ R.W. Fairchild
                                                       R.W. Fairchild
                                                           Assistant